DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Invention 1	Claims 1-17, drawn to a process for the purification of L-fucose from a fermentation broth, comprising the following steps: removing biomass from a fermentation broth comprising L-fucose, wherein a clarified solution is provided, providing a purified solution by subjecting the clarified solution to a cationic ion exchanger treatment and an anionic ion exchanger treatment; and removing salt   from the purified solution by electrodialysis and/or nanofiltration.

Invention 2	Claims 18-20, drawn to composition comprising L-fucose, organic solvent, and salt

Invention 3	Claims 21-27, drawn to a food composition optionally an infant food formula, a toddler food formula or a medical nutrition product, comprising L-fucose and at least one other carbohydrate selected from galactooligosaccharides (GOS), fructooliogsoaccharides (FOS), inulin, lactulose, isomaltose, maltodextrin, lactose, and human milk oligosaccharides.

Invention 4	Claims 28, drawn to a liquid, ready-to-use infant or toddler nutrition product comprising L- fucose at a concentration of 1 mg/I to 2 g/I, a sialic acid and i) at least one neutral human milk oligosaccharide selected form the group consisting of 2'-fucosyllactose, 3-fucosyllactose, difucosyllactose, lacto-N- tetraose and lacto-N-neotetraose; and/or ii) at least one acidic human milk oligosaccharide selected from the group consisting of 3'-sialylactose or 6'-sialyllactose.

Invention 5	Claim 29, drawn to a spray-dried infant formula product comprising L-fucose at a concentration of 5 mg/kg to 15g/kg, a sialic acid and i) at least one neutral human milk oligosaccharides selected form the group consisting of 2'-fucosyllactose, 3-fucosyllactose, difucosyllactose, lacto-N- tetraose and lacto-N-neotetraose; and/or ii) at least one acidic human milk oligosaccharide selected from the group consisting of 3'-sialyllactose and 6'-sialyllactose

Invention 6	Claim 30, drawn to a dietary supplement comprising L-fucose and at least one neutral HMO selected from the group consisting of 2'-fucosyllactose, 3-fucosyllactose, difucosyllactose, lacto-N-triose II, lacto-N-tetraose and lacto-N-neotetraose, lacto- N-fucopentaose I.

Invention 7	Claim 31, drawn to a premix, optionally in the form of a spray-dried, granulated or liquid product, comprising a L-fucose and at least one substance selected from the group consisting of a protein source, a vitamin, an oil, an enzyme, a further carbohydrate and a probiotic strain

Invention 8	Claims 32, 33, drawn to a pharmaceutical composition for use in preventing or treating at least one of a viral infection, a bacterial infection, a memory loss and dysbiosis, comprising a composition according to claim 18 and optionally comprising at least one sugar different than a L-fucose and/or at least one probiotic bacterial strain, wherein the at least one sugar is optionally at least one sugar selected from the group consisting of lactose, lactulose, inulin and sucrose.

The inventions listed as Inventions 1-4 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A same or corresponding technical feature shared among the inventions is the L-fucose.  WO2012034996 (03/22/2012; IDS filed 05/20/2020) and WO2005040430 (05/06/2005; IDS filed 05/20/2020) teaches L-fucose and compositions comprising L-fucose.   Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the inventions listed above are not so linked as to form a single general inventive concept under PCT Rule 13.1.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652